Citation Nr: 1040990	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post 
operative residuals of recurrent dislocations of the left 
shoulder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the RO which granted an 
increased rating to 20 percent for the Veteran's left shoulder 
disability; effective from December 11, 2003, the date of receipt 
of his claim for increase.  38 C.F.R. § 3.400(o)(2).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

In November 2008, the Board remanded the appeal to provide the 
Veteran with additional VCAA notice under the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), and to schedule him for 
a VA examination to determine the extent and severity of his left 
shoulder disability, to include whether there was any additional 
neurological disability associated with his service-connected 
disability.  

Concerning the remand directives to provide the Veteran with 
additional VCAA notice, the Board notes that while several 
letters mailed from AMC to the Veteran at his last known address 
of record and to an address retrieved from a search of the 
internet were returned by the U.S. Postal Service, a letter to an 
address obtained from the financial institution where the 
Veteran's VA disability compensation benefits are deposited was 
not returned.  Although the Veteran did not respond to that 
letter and has not contacted VA concerning his claim, a response 
or the submission of additional evidence by the Veteran, is not 
required at this point in his appeal.  

On the other hand, the Veteran is required to cooperate with VA 
and to report for a scheduled VA examination.  See 38 C.F.R. 
§ 3.655.  Specifically, VA regulations provide that when a 
claimant fails, without good cause, to report for an examination 
scheduled in conjunction with, in this case, a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
However, there is nothing in the claims file which indicates that 
the Veteran was ever scheduled for a VA examination.  As the 
Veteran was never scheduled for a VA examination, there is no 
basis, at this point, to find that he has been uncooperative with 
VA.  

The fact that the letter to the mailing address on record at the 
financial institution where the Veteran's monthly VA compensation 
checks are deposited was not returned by the Postal Service, 
suggests that it was, at least in 2009, his current address of 
record.  Therefore, on remand, the AMC should contact the 
financial institution to verify the Veteran's current mailing 
address, and then take appropriate steps to schedule him for an 
examination.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic codes.  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters, further development is required.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  After verifying the Veteran's current 
address with the financial institution to 
which his VA benefits are sent, the AMC 
should send the Veteran and his 
representative a corrective notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish an effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and an award of increased 
benefits.  This should include the rating 
criteria set forth in Diagnostic Codes 
5200, 5201, 5203, 7801, 7802, 7803, 7804, 
and 7805.  

2.  The AMC should obtain copies of all of 
the Veteran's VA treatment records from 
2005 to the present, and associate them 
with the claims folder.  

3.  The Veteran should be scheduled for VA 
orthopedic and neurological examinations to 
determine the extent and current severity 
of his left shoulder disability.  All 
indicated tests and studies are to be 
performed.  The claims folder should be 
made available to the examiners for review, 
and a notation to the effect that this 
record review took place should be included 
in their reports.  The orthopedic examiner 
should respond to the following:  

a)  Note any limitation of motion in 
the left shoulder.  

b)  Indicate whether the left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should 
be expressed in terms of the degree of 
additional loss of range of motion or 
favorable, intermediate or unfavorable 
ankylosis.  

c)  Express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left shoulder is used repeatedly over 
a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss or favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

The neurological examiner should respond to 
the following:  

a)  Does the Veteran have a 
neurological deficit in the left upper 
extremity?  

b)  If so, is it at least as likely 
as not that any identified deficit is 
related to, or otherwise aggravated by 
the service-connected left shoulder 
disability?  

c)  If any identified neurological 
deficit is considered to be a 
consequence of nerve damage that was 
caused or aggravated by the service 
connected left shoulder disability, 
the examiner should identify the 
specific nerve involved and describe 
all manifestations and the severity of 
such damage.  

d)  Provide a detailed description of 
all scars resulting from the left 
shoulder surgery, and indicate whether 
any scars are superficial, painful, 
unstable, or limit function.  

The examiners should provide a complete 
rationale for all opinions offered.  If the 
examiners are unable to make any 
determination, the reasons should be so 
indicated.  

4.  The Veteran must be given adequate 
notice of the date and place of the 
requested examinations at his current 
address, as confirmed by the financial 
institution where his VA compensation 
benefits are deposited.  Verification that 
such notice was sent should be documented.  
The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

5.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

